Paine, J.
The complaint is demurrable for an improper joinder of causes of action. It attempts to quiet the title under three tax deeds upon different tracts of land, formerly owned by different owners. This would be like foreclosing *501several mortgages, executed by different parties upon different tracts of land, in one suit.
It is true that tbe appellant Duehma/n is alleged to bave been a former owner of some of tbe parcels in eacb deed; but tbis cannot vary it, because tbe other parties in tbe different deeds are not tbe same. Tbe statute under wbicb tbe action was brought, chapter 22, Laws of 1859, allows tbe plaintiff to join all tbe former owners of all tbe different parcels conveyed in one deed. And it may be that where tbe former owners were tbe same in all, be might foreclose tbe title under different deeds, by making eacb a separate cause of action, as was attempted here. But clearly tbis cannot be done, where' tbe lands and tbe alleged former owners were different, in the dif ferent deeds. Tbe demurrer should bave been sustained upon tbis ground.
By the Court. Tbe order appealed from is reversed, with costs, and tbe cause remanded for further proceedings.